


110 HRES 1529 IH: Acknowledging the 40th anniversary of the

U.S. House of Representatives
2008-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1529
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2008
			Ms. Lee (for herself,
			 Mr. Grijalva,
			 Ms. Corrine Brown of Florida,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Moran of Virginia,
			 Mrs. Maloney of New York,
			 Ms. Bordallo,
			 Mr. Towns,
			 Ms. Clarke,
			 Mr. Lewis of Georgia,
			 Ms. Jackson-Lee of Texas,
			 Mr. McDermott,
			 Mr. Butterfield,
			 Mr. Stark,
			 Ms. Schakowsky,
			 Ms. Woolsey,
			 Mr. Scott of Virginia,
			 Ms. Moore of Wisconsin,
			 Ms. Richardson,
			 Mr. Hastings of Florida,
			 Mr. McGovern,
			 Ms. Kilpatrick,
			 Mr. Meeks of New York,
			 Ms. Castor,
			 Mrs. Christensen,
			 Mr. Jefferson,
			 Ms. McCollum of Minnesota,
			 Mr. Holden,
			 Mr. Davis of Illinois,
			 Ms. Watson,
			 Mr. Foster,
			 Mr. Hinchey,
			 Mr. Ellison,
			 Mr. Serrano,
			 Ms. Roybal-Allard,
			 Mr. Meek of Florida,
			 Mr. Fattah,
			 Mr. Rangel,
			 Mr. Berman,
			 Mr. Al Green of Texas,
			 Mr. Rush, and
			 Ms. Matsui) submitted the following
			 resolution; which was referred to the Committee on House
			 Administration
		
		RESOLUTION
		Acknowledging the 40th anniversary of the
		  election of Shirley Anita St. Hill Chisholm, the first African-American woman
		  in Congress.
	
	
		Whereas November 2008 marks the 40th anniversary of the
			 historic election of the first African-American woman elected to Congress,
			 Shirley Anita St. Hill Chisholm;
		Whereas when she was elected to Congress in 1968 to serve
			 in New York's 12th Congressional District, Congresswoman Chisholm surpassed the
			 twin obstacles of racism and sexism to win the election;
		Whereas, Congresswoman Chisholm, who considered herself
			 the “people’s politician”, dutifully served Congress from 1969 to 1983 with a
			 loud, clear voice that lived up to her slogan of being unbought and
			 unbossed;
		Whereas Congresswoman Chisholm challenged political
			 convention when she boldly disputed the House of Representative’s seniority
			 system after being placed on the Committee on Agriculture, a selection that
			 would do little to benefit her urban district;
		Whereas she demanded reassignment and was placed on the
			 Committee on Veterans’ Affairs, a better fit for her district;
		Whereas after serving on the Committee on Education and
			 Labor for several years, Congresswoman Chisholm accepted a prestigious seat on
			 the Committee on Rules, becoming the first African-American woman and second
			 woman ever to serve on the powerful panel;
		Whereas Congresswoman Chisholm was a trailblazer who
			 fought tirelessly to end the draft and the Vietnam war;
		Whereas she was a fierce defender of Federal assistance
			 for education and served as a strong voice in support of the national school
			 lunch bill;
		Whereas in 1972, “Fighting Shirley”, her defining slogan,
			 showed the same tenacity that allowed her to defy the odds in 1968 and declared
			 her candidacy for Democratic nomination for the President, becoming the first
			 African-American to run for a major-party presidential nomination;
		Whereas although Congresswoman Chisholm was not elected as
			 the Democratic candidate, her campaign “Chisholm for President” inspired people
			 in the United States from all walks of life to get politically active;
		Whereas Congresswoman Chisholm knew that people who had
			 been shut out of the political process in the United States needed a voice and
			 an opportunity to participate so she galvanized people around the country to
			 get involved;
		Whereas as a founding member of the Congressional Black
			 Caucus, Congresswoman Chisholm witnessed African-American representation in the
			 Congress grow and welcomed other African-American Congresswomen;
		Whereas today, 14 African-American Congresswomen now
			 follow the path paved for them by Congresswoman Chisholm; and
		Whereas although Congresswoman Chisholm is no longer
			 serving in Congress, she left an indelible legacy not just as an
			 African-American female legislator, but as a passionate and capable lawmaker
			 dedicated to improving education, housing, and health care: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)acknowledges the 40th anniversary of the
			 election of Shirley Anita St. Hill Chisholm, the first African-American woman
			 in Congress;
			(2)pays tribute to the service of
			 Congresswoman Shirley Chisholm, her work to improve the lives of women and
			 minorities, her steadfast commitment to demonstrating the power of compassion,
			 and her dedication to justice and equality;
			(3)recognizes Congresswoman Chisholm’s
			 dedicated work in promoting the rights of all individuals in the United States,
			 particularly in the areas of education, employment, and health care; and
			(4)appreciates Congresswoman Chisholm’s
			 extraordinary work, the example of her life, and her legacy which have inspired
			 and empowered many to devote their lives to public service.
			
